DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
1.	Applicant’s arguments filed on 03/03/2022 regarding claims 1-20 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 3, 4, 5, 6, 9, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US PG Pub. No. 2016/0165613) in view of Lipka (US PG Pub. No. 2011/0026649) and further in view of Tanno (US PG Pub. No. 2002/0027898).
As per claim 1:
Gowda teaches an operating method for an electronic device (see paragraph [0010], teaches a method of detecting and validating Secondary Synchronization Signal (SSS). The UE may validate said SSS, please see paragraph [0024]), comprising:
descrambling a synchronization signal received from a cell (see paragraph [0041], in SSS detection block 340, the odd and even samples of the half frames may be descrambled with 31 length sequences derived from the PSS detection block 330. Note: Examiner is reading said both the PSS and SSS as said synchronization signals since they are signals transmitted from the BS in a cell and received at the UE in radio frames, please see paragraphs [0024]-[0026]);
acquiring a time domain average signal based on the descrambled synchronization signal (see paragraph [0049], discloses the detection block 340 then selects the locations of the peak (mo(i)/m0_o, m1_o) from hypotheses of the odd samples. The hypotheses generated from the odd samples of each half frame may be averaged over multiple half frames to select the two locations of the peak in the two averaged hypotheses from odd and even half frames respectively. Note: Said odd samples are descrambled as explained earlier in paragraph [0041]).
Gowda does not teach executing a differential correlation on the time domain average signal based on a criterion;
and measuring a power of the synchronization signal from the cell, using a result of the executed differential correlation.
Lipka teaches executing a differential correlation on the time domain average signal based on a criterion (please see paragraph [0019], discloses averaging correlation results obtained for each correlation signal. In other words, when the synchronization signal is transmitted repeatedly at different points in time, the correlation step may be repeated for subsequently received synchronization signals, and the multiple correlation results may be averaged);
and measuring a power of the synchronization signal from the cell, using a result of the executed differential correlation (see paragraph [0019], discloses, alternatively or in addition, the correlation results may be filtered prior to the selection step. The filtering operation can be advantageously be used to collect the energy of multiple paths in a specific hypothesis. The correlation operation plays a part in successful cell search, please see paragraph [0051]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into Gowda as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
The combination of Gowda and Lipka does not teach wherein the acquiring the time domain average signal includes calculating an average on the descrambled synchronization signal for a plurality of symbol periods,
and each of the plurality of symbol periods includes a plurality of frames.
Tanno teaches wherein the acquiring the time domain average signal includes calculating an average on the descrambled synchronization signal for a plurality of symbol periods (see paragraphs [0066], [0068], [0071], discloses descrambling the input signal using all the codes of the scramble code group. The results are averaged by a plurality of symbols stored in overwrite memories. Said input signal could correspond to a primary synchronization code, please see paragraphs [0008], [0055]),
and each of the plurality of symbol periods includes a plurality of frames (said plurality of symbols corresponds to the frame boundaries, please see paragraphs [0012], [0066] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging of the input signal over plurality of symbols (as disclosed in Tanno) into both Gowda and Lipka as a way of increasing the search duration and detection accuracy (please see paragraph [0016] of Tanno). 
As per claim 3:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 1, wherein the acquiring the time domain average signal comprises:
determining N, where N is a natural number (Gowda, see paragraph [0041], the detector 340 descrambles even and odd samples. Thus a natural number);
and calculating an average on the descrambled synchronization signal for N symbol periods to acquire the time domain average signal (Gowda, see paragraph [0044], discloses even samples may be averaged over the multiple frames in the two averaged hypotheses from even and odd numbered half frames respectively).
As per claim 4:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 3, wherein N is 8 (Gowda, see paragraph [0044], even number of frames. Thus N could be any even number).
As per claim 5:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 1.
Gowda and Tanno does not teach wherein the executing the differential correlation comprises:
determining a frequency axis interval,
and executing the differential correlation on the time domain average signal based on the frequency axis interval.
Lipka teaches wherein the executing the differential correlation comprises:
determining a frequency axis interval (see paragraph [0049], discloses the received downlink signal comprising embedded P-SS may be filtered to extract the frequency range corresponding to the P-SS and sub-sampled to a suitable lower sampling rate by the optimal filter),
and executing the differential correlation on the time domain average signal based on the frequency axis interval (see paragraph [0050], discloses correlation is performed based on the sampling rate = 1.92 MHz).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into both Gowda and Tanno as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
As per claim 6:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 5.
Gowda and Tanno does not teach wherein the frequency axis interval comprises a first frequency axis interval and a second frequency axis interval, the first frequency axis interval being different from the second frequency axis interval.
Lipka teaches wherein the frequency axis interval comprises a first frequency axis interval and a second frequency axis interval, the first frequency axis interval being different from the second frequency axis interval (see paragraph [0053], discloses, a step size of 20 kHz may be chosen while another step size of 30 kHz  after frequency compensation may also be chosen).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into both Gowda and Tanno as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
As per claim 9:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 6.
Gowda does not teach wherein the executing the differential correlation on the time domain average signal at the frequency axis interval comprises:
executing the differential correlation on the time domain average signal at one sample interval on a frequency axis,
executing the differential correlation on the time domain average signal at two sample intervals on the frequency axis,
and executing the differential correlation on the time domain average signal at three sample intervals on the frequency axis.
Lipka teaches wherein the executing the differential correlation on the time domain average signal at the frequency axis interval comprises:
executing the differential correlation on the time domain average signal at one sample interval on a frequency axis (see paragraphs [0050], [0053], discloses calculating the correlation of the time averaged samples for a length of N+127. Each correlator output is associated with a given frequency interval),
executing the differential correlation on the time domain average signal at two sample intervals on the frequency axis (see paragraphs [0050], [0053], discloses calculating the correlation of the time averaged samples for a length of N+127. Each correlator output is associated with a given frequency interval),
and executing the differential correlation on the time domain average signal at three sample intervals on the frequency axis (see paragraphs [0050], [0053], discloses calculating the correlation of the time averaged samples for a length of N+127. Each correlator output is associated with a given frequency interval).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into both Gowda and Tanno as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
As per claim 14:
Gowda teaches a signal processor (see Figure 6 is a receiver for receiving sync signal) comprising:
a descrambler (see Figure 6, descrambler 610) configured to receive a synchronization signal from a cell and descramble the synchronization signal (see paragraph [0041], in SSS detection block 340, the odd and even samples of the half frames may be descrambled with 31 length sequences derived from the PSS detection block 330. Note: Examiner is reading said both the PSS and SSS as said synchronization signals since they are signals transmitted from the BS in a cell and received at the UE in radio frames, please see paragraphs [0024]-[0026]);
a time domain average calculator (see Figure 6, correlator 615, hypotheses generator 620 and peak detector 625) configured to receive the descrambled synchronization signal and execute a time domain average calculation to output a time domain average signal (see paragraph [0049], discloses the detection block 340 then selects the locations of the peak (mo(i)/m0_o, m1_o) from hypotheses of the odd samples. The hypotheses generated from the odd samples of each half frame may be averaged over multiple half frames to select the two locations of the peak in the two averaged hypotheses from odd and even half frames respectively. Note: Said odd samples are descrambled as explained earlier in paragraph [0041]).
Gowda does not teach a differential correlation calculator configured to receive the time domain average signal and execute a differential correlation to output a result of the executed differential correlation;
and a power estimator configured to measure a power of a synchronization signal from the cell using the result of the differential correlation calculator.
Lipka teaches a differential correlation calculator configured to receive the time domain average signal and execute a differential correlation to output a result of the executed differential correlation (please see paragraph [0019], discloses averaging correlation results obtained for each correlation signal. In other words, when the synchronization signal is transmitted repeatedly at different points in time, the correlation step may be repeated for subsequently received synchronization signals, and the multiple correlation results may be averaged);
and a power estimator configured to measure a power of a synchronization signal from the cell using the result of the differential correlation calculator (see paragraph [0050], discloses correlation is performed based on the sampling rate = 1.92 MHz).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into Gowda as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
The combination of Gowda and Lipka does not teach wherein the execute time domain average calculation includes calculating an average on the descrambled synchronization signal for a plurality of symbol periods,
and each of the plurality of symbol periods includes a plurality of frames.
Tanno teaches wherein the execute time domain average calculation includes calculating an average on the descrambled synchronization signal for a plurality of symbol periods (see paragraphs [0066], [0068], [0071], discloses descrambling the input signal using all the codes of the scramble code group. The results are averaged by a plurality of symbols stored in overwrite memories. Said input signal could correspond to a primary synchronization code, please see paragraphs [0008], [0055]),
and each of the plurality of symbol periods includes a plurality of frames (said plurality of symbols corresponds to the frame boundaries, please see paragraphs [0012], [0066] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging of the input signal over plurality of symbols (as disclosed in Tanno) into both Gowda and Lipka as a way of increasing the search duration and detection accuracy (please see paragraph [0016] of Tanno). 
As per claim 16:
Gowda in view of Lipka and further in view of Tanno teaches the signal processor of claim 14.
Gowda does not teach wherein the differential correlation calculator is configured to execute the differential correlation on the time domain average signal at a first frequency axis interval to output a first result, and executes the differential correlation on the time domain average signal at a second frequency axis interval different from the first frequency axis interval to output a second result.
Lipka teaches wherein the differential correlation calculator is configured to execute the differential correlation on the time domain average signal at a first frequency axis interval to output a first result (see paragraphs [0060], [0064], discloses computing a first correlation value in a time position associated with a frequency step size), and executes the differential correlation on the time domain average signal at a second frequency axis interval different from the first frequency axis interval to output a second result (see paragraphs [0060], [0064], discloses computing a second correlation value in a time position associated with another frequency step size).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into both Gowda and Tanno as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
4.	Claims 2, 10, 11, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lipka and further in view of Tanno and Liberg (US PG Pub. No. 2020/0374099).
As per claim 2:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 1 with the exception of:
wherein the synchronization signal comprises a NSSS (Narrow Secondary Synchronization Signal) used for a NB-IoT (Narrow Band-Internet of Things) communication,
and the measuring of the power of the synchronization signal comprises measuring NRSRP (Narrow Reference Signal Received Power) of the synchronization signal received from the cell using the NSSS.
Liberg teaches wherein the synchronization signal comprises a NSSS (Narrow Secondary Synchronization Signal) used for a NB-IoT (Narrow Band-Internet of Things) communication (see paragraph [0023], discloses allowing narrowband Internet-of-Things (NB-IoT) wireless device to perform Radio Resource Measurements on the Narrowband Secondary Synchronization Signal (NSSS) in addition to the Narrowband Reference Signal (NRS)),
and the measuring of the power of the synchronization signal comprises measuring NRSRP (Narrow Reference Signal Received Power) of the synchronization signal received from the cell using the NSSS (see paragraph [0028], explicitly states: “…a wireless device, such as a user equipment (UE), is allowed to use the NSSS, in complement to NRS, to estimate the Narrowband Reference Signal Received Power (NRSRP), Narrowband Reference Signal Receive Quality (NRSRQ), …”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda , Lipka and Tanno as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).
As per claim 10:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 1 with the exception of
further comprising:
determining a signal used for measuring the power of the synchronization signal from the cell, wherein the measuring the power of the synchronization signal comprises measuring the power of the synchronization signal, using the determined signal.
Liberg teaches further comprising:
determining a signal used for measuring the power of the synchronization signal from the cell (see paragraph [0064], the network configures the NSSS transmit diversity scheme so that the wireless device will measure NRSRP across NSSS and NRS in an aligned manner. Note: Paragraph [0082] explicitly states “NSSS is used as an example for performing the techniques described herein since NSSS is cell specific” and thus from a cell), wherein the measuring the power of the synchronization signal comprises measuring the power of the synchronization signal, using the determined signal (see paragraph [0064], the wireless device will measure the power, NRSRP, across NSSS and NRS in an aligned manner).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda, Lipka and Tanno as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).
As per claim 11:
Gowda in view of Lipka and further in view of Tanno and Liberg teaches the operating method for the electronic device of claim 10.
The combination of Gowda, Lipka and Tanno fail to teach wherein the determining of the signal used for measuring the power of the synchronization signal from the cell comprises:
determining which signal among NSSS or NRS (Narrow Reference Signal) used for NB-IoT communication is selected,
and the measuring the power of the synchronization signal comprises measuring NRSRP, using the determined signal among the NSSS and the NRS.
Liberg teaches wherein the determining of the signal used for measuring the power of the synchronization signal from the cell comprises:
determining which signal among NSSS or NRS (Narrow Reference Signal) used for NB-IoT communication is selected (see paragraph [0093], the wireless device received information relating to an NSSS transmit diversity scheme. The wireless device then performs, based on the NSSS transmit diversity scheme, at least one RRM measurement across NSSS and NRS in an aligned manner, please see paragraph [0094]),
and the measuring the power of the synchronization signal comprises measuring NRSRP, using the determined signal among the NSSS and the NRS (see paragraph [0094], as explained earlier, the wireless device then performs, based on the NSSS transmit diversity scheme, at least one RRM measurement across NSSS and NRS in an aligned manner. The RRM measurement may include said NSRSP measurement).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda, Lipka and Tanno as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).
As per claim 12:
Gowda in view of Lipka and further in view of Tanno and Liberg teaches the operating method for the electronic device of claim 11.
The combination of Gowda, Lipka and Tanno fail to teach wherein determining which signal among the NSSS or NRS is selected comprises:
determining whether any one of the following conditions (1) to (5) is satisfied:
(1) whether a neighbor cell is included in an intra-frequency cell list,
(2) whether to measure the NRSRP for an inter-frequency measurement,
(3) whether a number of available NRS subframes is equal to or less than a reference number,
(4) whether an NSSS signal is included in a signal received during a minimum wake-up period of the electronic device, and
(5) whether SINR (Signal to Interference plus Noise Ratio) is equal to or less than a reference SINR.
Liberg teaches wherein determining which signal among the NSSS or NRS is selected comprises:
determining whether any one of the following conditions (1) to (5) is satisfied:
(1) whether a neighbor cell is included in an intra-frequency cell list (Note: Limitation is recited in alternate form and thus not addressed by the prior art),
(2) whether to measure the NRSRP for an inter-frequency measurement (Note: Limitation is recited in alternate form and thus not addressed by the prior art),
(3) whether a number of available NRS subframes is equal to or less than a reference number (see paragraph [0066], the network informs the wireless device that that the wireless device can perform NRSRP measurements on K subsequent NRS antenna ports over M measurement occassions. The wireless device may base the wireless device’s estimate of NRSRP on M>K. Note: Examiner is reading “M” as reference number),
(4) whether an NSSS signal is included in a signal received during a minimum wake-up period of the electronic device (Note: Limitation is recited in alternate form and thus not addressed by the prior art), and
(5) whether SINR (Signal to Interference plus Noise Ratio) is equal to or less than a reference SINR (Note: Limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda, Lipka and Tanno as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).
As per claim 13:
Gowda in view of Lipka and further in view of Tanno and Liberg teaches the operating method for the electronic device of claim 12.
The combination of Gowda, Lipka and Tanno fail to teach wherein if any one of the conditions (1) to (5) is satisfied, the NRSRP is measured using the NSSS.
Liberg teaches wherein if any one of the conditions (1) to (5) is satisfied, the NRSRP is measured using the NSSS (see paragraph [0066], wireless device can perform NRSRP measurements on K subsequent NRS antenna ports over M measurement occassions. The wireless device may base the wireless device’s estimate of NRSRP on M>K).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda, Lipka and Tanno as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).
As per claim 15:
Gowda in view of Lipka and further in view of Tanno and Liberg teaches the signal processor of claim 14.
The combination of Gowda, Lipka and Tanno fail to teach wherein the synchronization signal comprises Narrow Secondary Synchronization Signal (NSSS) used for a NB-IoT communication,
and the power estimator measures Narrow Reference Signal Received Power (NRSRP) of the synchronization signal received from the cell, using the NSSS.
Liberg teaches wherein the synchronization signal comprises Narrow Secondary Synchronization Signal (NSSS) used for a NB-IoT communication (see paragraph [0023], discloses allowing narrowband Internet-of-Things (NB-IoT) wireless device to perform Radio Resource Measurements on the Narrowband Secondary Synchronization Signal (NSSS) in addition to the Narrowband Reference Signal (NRS))
and the power estimator measures Narrow Reference Signal Received Power (NRSRP) of the synchronization signal received from the cell, using the NSSS (see paragraph [0028], explicitly states: “…a wireless device, such as a user equipment (UE), is allowed to use the NSSS, in complement to NRS, to estimate the Narrowband Reference Signal Received Power (NRSRP), Narrowband Reference Signal Receive Quality (NRSRQ), …”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda, Lipka and Tanno as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).

5.	Claims 7, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lipka and further in view of Tanno and Lei (US PG Pub. No. 2017/0264406). 
As per claim 7:
Gowda in view of Lipka and further in view of Tanno teaches the operating method for the electronic device of claim 6 with the exception of:
wherein the measuring the power of the synchronization signal from the cell using the result of the executed differential correlation comprises:
selecting a first power of the synchronization signal measured using a first result obtained by executing the differential correlation on the time domain average signal at the first frequency axis interval (see paragraph [0078], discloses computing the power metric below the threshold based on the received signal over the first frequency interval. The signal received signal is averaged over a given period by using a sliding autocorrelation, see paragraph [0076]),
and a second power of the synchronization signal measured using a second result obtained by executing the differential correlation on a time domain average signal at the second frequency axis interval (see paragraph [0078], likewise a power metric above the threshold based on the received signal over a second interval is computed).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lei into Gowda, Lipka and Tanno. The motivation for doing so would be to improve the capacity of the device to perform useful functions (please see paragraph [0004] of Lei).


As per claim 8:
Gowda in view of Lipka and further in view of Tanno and Lei teaches the operating method for the electronic device of claim 7.
The combination of Gowda, Lipka and Tanno fail to teach wherein a smaller value among the first power and the second power is measured as the power of the synchronization signal.
Lei teaches wherein a smaller value among the first power and the second power is measured as the power of the synchronization signal (see paragraphs [0079]-[0081], discloses using the metric with the relatively low signal strength across the frames with increased detection accuracy. Said frames refer to the received synchronization signal, please see paragraph [0055] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lei into Gowda, Lipka and Tanno. The motivation for doing so would be to improve the capacity of the device to perform useful functions (please see paragraph [0004] of Lei).
As per claim 17:
Gowda in view of Lipka and Tanno teaches the signal processor of claim 16.
The combination of Gowda, Lipka and Tanno does not teach wherein the power estimator is configured to measure the power of the synchronization signal from the cell, using any one of the first result and the second result.
Lei teaches wherein the power estimator is configured to measure the power of the synchronization signal from the cell, using any one of the first result and the second result (see paragraph [0078], discloses computing the power metric below the threshold based on the received signal over the first frequency interval. The signal received signal is averaged over a given period by using a sliding autocorrelation, see paragraph [0076]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lei into Gowda, Lipka and Tanno. The motivation for doing so would be to improve the capacity of the device to perform useful functions (please see paragraph [0004] of Lei).
As per claim 18:
Gowda in view of Lipka and further in view of Tanno and Lei teaches the signal processor of claim 17.
The combination of Gowda, Lipka and Tanno does not teach wherein the power estimator is configured to determine a power having a smaller value among a first power measured using the first result and a second power measured using the second result, as a power of the synchronization signal.
Lei teaches wherein the power estimator is configured to determine a power having a smaller value among a first power measured using the first result and a second power measured using the second result, as a power of the synchronization signal (see paragraphs [0079]-[0081], discloses using the metric with the relatively low signal strength across the frames with increased detection accuracy. Said frames refer to the received synchronization signal, please see paragraph [0055] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lei into Gowda, Lipka and Tanno. The motivation for doing so would be to improve the capacity of the device to perform useful functions (please see paragraph [0004] of Lei).
As per claim 19:
Gowda in view of Likpa and further in view of Tanno and Lei teaches the signal processor of claim 18, wherein the time domain average calculator is configured to calculate an average of the descrambled synchronization signal for symbol intervals of N to output the time domain average signal (Gowda, see paragraph [0044], discloses even samples may be averaged over the multiple frames in the two averaged hypotheses from even and odd numbered half frames respectively), where N is a natural number (Gowda, see paragraph [0044], even number of frames. Thus N could be any even number).

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lipka and further in view of Lei, Liberg and Shin (US PG Pub. No. 2020/0196256).
As per claim 20:
Gowda teaches an operating method for an electronic device (see paragraph [0010], teaches a method of detecting and validating Secondary Synchronization Signal (SSS). The UE may validate said SSS, please see paragraph [0024]), comprising:
descrambling … in a synchronization signal including signal received from a cell (see paragraph [0041], in SSS detection block 340, the odd and even samples of the half frames may be descrambled with 31 length sequences derived from the PSS detection block 330. Note: Examiner is reading said both the PSS and SSS as said synchronization signals since they are signals transmitted from the BS in a cell and received at the UE in radio frames, please see paragraphs [0024]-[0026]);
calculating an average between eight symbol periods of the descrambled signal and acquiring a time domain average signal on the basis of the average (see paragraph [0049], discloses the detection block 340 then selects the locations of the peak (mo(i)/m0_o, m1_o) from hypotheses of the odd samples. The hypotheses generated from the odd samples of each half frame may be averaged over multiple half frames to select the two locations of the peak in the two averaged hypotheses from odd and even half frames respectively. Note: Said odd samples are descrambled as explained earlier in paragraph [0041]).
Gowda does not teach executing a differential correlation on the time domain average signal at at least a first and a second frequency axis interval to acquire a first and a second results, the first and the second frequency axis interval being different from each other.
Lipka teaches executing a differential correlation on the time domain average signal at at least a first and a second frequency axis interval to acquire a first (see paragraphs [0060], [0064], discloses computing a first correlation value in a time position associated with a frequency step size) and a second results, the first and the second frequency axis interval being different from each other (see paragraphs [0060], [0064], discloses computing a second correlation value in a time position associated with another frequency step size).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the averaging and filtering of the correlation results (as disclosed in Lipka) into Gowda as a way of improving the correlation results as well as suppressing the noise contribution (please see paragraphs [0064] and [0065] of Lipka).
The combination of Gowda and Lipka fail to teach and measuring each power on the first and second results, and determining a measurement value, the measurement value having the smaller value among the first and second results as an power of the synchronization signal from the cell. 
Lei teaches and measuring each power on the first (see paragraph [0078], discloses computing the power metric below the threshold based on the received signal over the first frequency interval. The signal received signal is averaged over a given period by using a sliding autocorrelation, see paragraph [0076]) and second results (see paragraph [0078], likewise a power metric above the threshold based on the received signal over a second interval is computed), and determining a measurement value, the measurement value having the smaller value among the first and second results as an power of the synchronization signal from the cell (see paragraphs [0079]-[0081], discloses using the metric with the relatively low signal strength across the frames with increased detection accuracy. Said frames refer to the received synchronization signal, please see paragraph [0055] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lei into both Gowda and Lipka. The motivation for doing so would be to improve the capacity of the device to perform useful functions (please see paragraph [0004] of Lei).
The combination of Gowda, Likpa and Lei fail to clearly implement said Narrow Secondary Synchronization Signal (NSSS) and measuring the corresponding Narrow Reference Signal Received Power (NRSRP).
Liberg teaches said Narrow Secondary Synchronization Signal (NSSS) (see paragraph [0023], discloses allowing narrowband Internet-of-Things (NB-IoT) wireless device to perform Radio Resource Measurements on the Narrowband Secondary Synchronization Signal (NSSS) in addition to the Narrowband Reference Signal (NRS)) and measuring the corresponding Narrow Reference Signal Received Power (NRSRP) (see paragraph [0028], explicitly states: “…a wireless device, such as a user equipment (UE), is allowed to use the NSSS, in complement to NRS, to estimate the Narrowband Reference Signal Received Power (NRSRP), Narrowband Reference Signal Receive Quality (NRSRQ), …”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of both the NSSS and NRS (as disclosed in Liberg) into Gowda, Lipka and Lei as a way of enabling the wireless device to perform measurements on several measurement occasions (please see paragraphs [0065]-[0066] of Liberg). Therefore, implementing both NSSS and NRS improves the quality of the NRSRP measurement (please see paragraph [0014] of Liberg).
The combination of Gowda, Lipka, Li and Liberg fail to teach wherein each of the eight symbol periods includes a plurality of frames.
Shin teaches wherein each of the eight symbol periods includes a plurality of frames (see paragraphs [0211], [0219], the NSS occupies one subframe made in 11 symbols. Note: Figure 14 for example shows every other radio frame contains said NSSS and thus a plurality of radio frames).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the radio frame structure (as disclosed in Shin) into Gowda, Lipka, Li and Liberg. The motivation for doing so would be to enhance cell search performance (please see paragraph 175] of Shin).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474